 NIBCO, INC.277AIL of thearguments and contentions urged uponme by the GeneralCounselhale been carefullyconsideredby theBoard and the Courts and have been rejectedas pointed out in detail above.In my opinion,what the General Counselseeks to accomplish in this proceedingcan be broughtabout only by an amendmentto the Act. Ifthe Congress wishesto sound thedeath knellto peaceful,recognition picketingby a 'minoritybecauseof the economic pressures such picketing exerts on an employer,itof course maydo so,but it maynot be done by administrativefiat.As the New York Courtof Appealsstated inWood v. O'Grady,307 N. Y. 532, cert.denied349 U. S. 939,"It is axiomaticthatwe maynot, under the guise of interpretation,import intoa statute conditionsor criteria which thelegislature has been careful to omit."See alsoColgate-Palmolive-Peet Co. v. N. L. R. B.,338 U. S. 355.Indeed, theJointCommitteeon Labor Management Relations whose function,among others,was the studyand investigation of "the administration andoperationof existing Federal lawsrelating to labor relations"considered theproblems we have in theinstant case and was alsoof theopinion that to achievethe objective here sought by theGeneral Counsel, the Actwould require amendment 11In view of theforegoing and upon the entire record,I will recommend that thecomplaintherein bedismissed in its entirety.CONCLUSIONS OF LAW1.The operations of Curtis Brothers,Inc., constitute and affect trade,traffic,and commerce among the several States withinthe meaning of Section 2 (6) and(7) of the Act.2.Drivers,Chauffeurs,and HelpersLocal639, InternationalBrotherhood ofTeamsters, -Chauffeurs,Warehousemen,and Helpersof America, AFL-CIO, isa labor organization within the meaning ofSection2 (5) of the Act.3.The Respondent, Drivers, Chauffeurs,and HelpersLocal 639,InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpers of America,AFL-CIO,has not engaged in unfair labor practiceswithinthe meaning of Section S(b) (1) (A) of the Act.[Recommendations omitted from publication.]"Report ofthe JointCommittee on Labor Management Relations,Committee PrintNo. 986, pt. 3, 80th Cong.,2d sess., pp.86-87.See also address by Professor ArchibaldCox, at the CIO Conference on Labor Law, December9, 1954.Nibco, Inc.'andLewis R. Thomas.Case No. 16-CA-931.Oeto-ber 31,1957DECISION AND ORDEROn February28,1957,Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding-that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forthin the copy of the Inter-mediate Report attached hereto.Thereafter,the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.TheGeneral Counsel filed exceptions limited to the remedy and a sup-porting brief.Pursuant to the provisions of Section3 (b) of the Act,the Boardhas delegated its powers in connectionwith thiscase to a three-memberpanel[ChairmanLeedom andMembersMurdock and Jenkins].i The nameof theRespondent appearsas corrected at the hearing.119 NLRB No. 36. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the modifications and exceptions notedbelow.We agree with the Trial Examiner that the Respondent, in violationof Section 8 (a) (3) and (1) of the Act, laid off employee Thomas onSeptember 8, 1956, because of his union activities and not, as the Re-spondent contends, because of economic necessity.2However, we donot agree with the Trial Examiner that the evidence warrants the in-ference that, subsequent to the layoff, Thomas might, nevertheless, havebeen separated for valid reasons. In support of this inference, theTrial Examiner relies on evidence to the effect that the Respondent,on or about January 1, 1957, discontinued the helper classification in themaintenance department which Thomas and another employee, Baker,occupied.However, at that time Baker was transferred to a job inanother department.In these circumstances, and in view of all theevidence in the record, we have reason to believe that, but for Thomas'union leadership, he, too, Would have been transferred to a comparableposition in another department which he was qualified to perform.' Ac-cordingly, to remedy the discriminatory action taken against Thomas,we shall direct the Respondent to offer Thomas immediate and full re-instatement to his former (if such position is reestablished) or asubstantially equivalent position without prejudice to his seniorityor other rights and privileges and to reimburse him for any loss ofpay he may have suffered by payment to him of a sum of money equalto the amount he would have earned as wages from the date of thediscrimination to the date of the offer of reinstatement, less his netearnings during said period.Determination of the amount of backpay due shall be based on the quarterly method of computationestablished by the Board in theF. IV. IVoolworth Company scase.We find that the foregoing remedy is necessary and appropriate toeffectuate the policies of the Act.2 There is some doubt whether there was economic need for any layoff.Not only did theRespondent release merely 2 out of approximately 300 employees, but an exhibit in therecord indicates that there was actually an increase in the number of employees duringthe month of September 1956, when the layoff occurred. In any event, whether or notthere was an economic necessity for a reduction in force, the evidence abundantly estab-lishes that the Respondent was motivated by antiunion considerations in the selection ofThomas for the layoff.We note that the Trial Examiner in certain portions of his report characterized theseparation of Thomas as a discharge.However, he appears to conclude that the separationwas a layoff and not a discharge.We do not believe it necessary to determine the type ofseparation as, no matter how it was designated, it was a discriminatory separation fromemployment.390 NLRB 289,291-294. NIBCO, INC.ORDER279Upon the entire record in the case and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders Nibco, Inc., Nacogdoches, Texas,its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in, or activities on behalf of, anylabor organization of its employees by laying off or discharging'employees, or in any other manner discriminating against them inregard to their hire or tenure of employment or any term or condi-tion of employment, except to the extent permitted by Section 8(a) (3) of the Act.(b) Interrogating its employees as to their union views and ac-tivities and as to the identity of employees engaged in union activi-ties in a manner constituting interference with, restraint, or coercion,of employees in violation of Section 8 (a) (1) of the Act.(c)Directing employees not to discuss union matters with a warn-ing that such discussions will lead to abandonment of any contem-plated construction of new buildings.(d)Warning employees that they will lose their jobs or be trans-ferred to other jobs if-the plant becomes unionized.(e)Warning employees that their union activities are suspectedby plant officials and that they should therefore reveal all knowledgewhich they have pertaining to union activities.(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist any labor organization, to bargain collectivelythrough representatives of their own choosing, or to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer Lewis R. Thomas immediate and full reinstatement tohis former (if such position is reestablished) or a substantiallyequivalent position, without prejudice to his seniority-or other rightsand privileges, and make him whole for any loss of pay suffered asa result of the discrimination, as provided in this Decision and. Order.(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social--security payment records, timecards, personnel records and reports, 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDand all other records necessary to analyze the amount of back paydue and the rights of employment under the terms of this Order.(c)Post at its plant in Nacogdoches, Texas, copies of the noticeattached hereto marked "Appendix." 4Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and maintainedby it for a period of sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for the Sixteenth Region inwriting, within ten (10) days from the date of this Order, as towhat steps the Respondent has taken to comply herewith.Appeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in, or activities on be-half of, any labor organization of our employees by laying offor discharging employees or in any other manner discriminatingagainst them in regard to their hire or tenure of employment orany term or condition of employment, except to the extent per-mitted by Section 8 (a) (3) of the Act.WE WILL NOT interrogate our employees as to their union viewsand activities and as to the identity of employees engaged in unionactivities in a manner constituting interference with, restraint,or coercion of employees in violation of Section 8 (a) (1) ; directour employees not to discuss union matters with a warning thatsuch discussions will lead to abandonment of any contemplatedconstruction of new buildings; warn our employees that they willlose their jobs or be transferred to other jobs if the plant becomesunionized; or warn our employees that their union activities aresuspected by plant officials and that they should therefore revealall knowledge which they have pertaining to union activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form, join, or assist any labor organization, to bargain NIBCO,INC.`t281collectively through representatives of their own choosing, or toengage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection8 (a) (3) of the Act.WE WILL offer Lewis R. Thomas immediate and full reinstate-ment to his former (if such position is reestablished) or a sub-stantially equivalent position, without prejudice to his seniorityor other rights and privileges, and make him whole for any lossof pay he may have suffered because of the discrimination againsthim.All our employees are free to become, remain, or refrain from be-coming or remaining members of any labor organization, except assuch right is affected by an agreement as authorized in Section 8 (a)(3) of the Act.NIBco, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a chargeagainstNorthernIndianaBrass Companyof Texas, whose cor-porate name was changed in January1957 to Nibco,Inc., herein called the Respond-ent, filed by Lewis R. Thomas, anindividual, the GeneralCounsel of the NationalLaborRelations Board,by theRegional Director for the Sixteenth Region (FortWorth, Texas),issued onNovember 28, 1956, hiscomplaint in this proceedingallegingthat theRespondent had engaged in and was engaging in certain unfairlabor practicesaffecting commercewithin themeaning ofthe National Labor Re-lationsAct, 61 Stat. 136, herein called the Act.Copies of the formaldocumentsand notice of hearingwere duly servedon the parties.With respect to the unfair labor practices,the complaint alleges that the Re-spondent had engaged in conductviolative of Section8 (a) (1) and(3) of the Act.The Respondent'sanswer denies these allegations.Pursuant to notice a hearingwas held at Nacogdoches, Texas, on January 22, 1957, before the TrialExaminerduly designated to conduct the hearing.The General Counsel andthe Respondentwere representedby counsel and were afforded full opportunity to beheard, to,examine and cross-examine witnesses,and to introduce evidence.Afterthe hearing,theGeneral Counsel andRespondentfiled briefswhichhave beencarefullyconsidered.Upon the entire recordin the case,and from my observationof the witnesses,I make the following:FINDINGS OF FACT1.THE RESPONDENT'S BUSINESSNibco, Inc.,isan Indiana corporation with plants at Elkhart,Indiana, and atNacogdoches,Texas.At its Nacogdoches plant the Respondent produces metalproducts used in the home construction industry.This plant annually producesgoods valued in excess of $50,000 which it ships to points outside the State of Texas. 282DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, herein called the Union, is a labororganization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The relevant evidenceAll the unlawful conduct is alleged to have occurred at the Respondent's Nacog-doches plant.In early August 1956 a representative of the Union had sounded out.the employees about forming a labor organization.After employee Lewis R. Thomas.had been approached by fellow employees concerning this matter he communicated.with the Union's representative who came to Nacogdoches for an August 8 meeting.Directly afterward, Thomas with other employees solicited membership of the.Respondent's employees in the Union and in the first week of these activities 38signatures were procured.Thereafter, Thomas continued to solicit members in thecompany of representatives of the Union and he continued with these activities untilhis separation from employment on September 8, 1956. In all, according to his.best estimate, Thomas personally solicited up to 50 employees.Thomas had worked for the Respondent approximately 2 years before his separa-tion on September 8.On this latter date he was sent by his foreman, Wilson, toJack Hargis, the personnel manager, who notified him that he was being laid off.Thomas questioned why seniority was not being observed in his selection and"Hargis replied, "We do not have to."When Thomas remarked that he would file:an unfair labor practice charge with the Board against the Respondent, Hargis re-torted that it was he who mentioned the Union.Thomas then asserted that he had'not mentioned the Union to employees or signed them up on the job, and Hargisconceded that so far as management knew this was right.Thomas had worked in the Respondent's -maintenance crew from the time he wasfirst employed.His impression was that he had been classified by the Respondentas a millwright and was unaware that he might actually have been classified as amaintenance helper.He conceded that he was not a skilled plumber, electrician, or-carpenter.He testified that work in the plant was "pretty steady" at the time ofhis separation.Although some production employees had been laid off a few monthsearlier no maintenance employees had been touched.He claimed that the plant was.on three shifts, on September 8, that a number of laid-off employees had beenrecalled, and that the Respondent was hiring new employees.Following his layoffThomas had applied to the Texas Employment Commission for unemploymentcompensation and had signed a document in which a clerk had noted as the reason,for his separation "laid off-not needed."Thomas explained that he had told the-clerk that his separation resulted from union activities, but that the clerk hadomitted this information from the application.Thomas related an incident which occurred about a month before the beginning:of the organizing campaign on August 8, when Foreman Wilson asked a groupof maintenance employees whether they had heard anything about the Union andsaid, "If you have you had better not mention it because they have been approved'for the new building and if they get wind of it they won't build it."Employee Bobby Henry Baker testified that about a week before Thomas' separa-tion Foreman Wilson asked him what he thought about the Union and remarked'that all that he could do against it would help him in his job.Wilson added thathe was not supposed to say this about the Union, and Baker responded that he-needed his job.Chester Sachtleben works for the Respondent and is also a pastor in a localchurch.Sometime after Labor Day in 1956 his foreman, Martin Johnson, asked'him how the Union was going and how he felt about it. Sachtleben told him heintended to stay out of the Union because of his pastorship, and in effect indicated'that he felt obligated to maintain neutrality on the issue. Johnson, however, indi-cated that he should take a "stand" one way or the other. Sachtleben disagreed.Johnson did not suggest what stand he should take.He also asked Sachtleben.whether he had had an "opportunity" to sign a union card. Sachtleben expressedthe opinion that Johnson had not in this conversation come to him to find out aboutthe Union.According to Sachtleben, the day before Thomas' separation, Johnson,said to him, "They wasn't interested in who signed the cards.They wanted to knowwho started it." Johnson further said "that they had a description of the peoplewho started it, but they didn't know about it."He then described the person as aman with "bad teeth in the front" and stated he was a molder. (Thomas has some-teeth missing from the front of his mouth.)On the Friday before Thomas' separa- NIBCO, INC.283,tion Sachtleben had been visited by Thomas and-.a union representative.Thomas`was separated the. next day.On the following Monday Sachtleben divulged in aconversation with Johnson that he had had visitors the preceding Friday. Johnson,then asked for their identity, but Sachtleben refused to give their-names.A fewminutes after Johnson left, Personnel Manager Hargis came to Sachtleben and askedwho had visited him. Sachtleben still refused to answer, whereupon Hargis inquiredwhether it was Thomas. Sachtleben replied, "I still won't answer it, but you arejust close enough."Employee Jefferson Wheeler testified that in October 1956 he had two conversa-tions with Lee Martin, the Respondent's vice president.One lasted about an hour,and the other about 30 minutes.Wheeler related that they had "quite a talk aboutthe union."He could not remember all that was said, but did recall the following.Martin asked him whether he knew Mr. Ford.Wheeler did not then know thatFord headed the Union's office in Houston.Martin also asked Wheeler whetherhe knew Mr. Ledbetter, one of the Union's representatives who had come to Nacog-doches to assist in organizing the Respondent's plant.Wheeler admitted that heknew him.Martin then asked Wheeler how much Ledbetter was paying him to getunion cards signed.Wheeler denied receiving any payment and Martin commentedthat he was getting a raw deal, that up North they paid 25 dollars for each cardsigned.He pointed out that he had been dealing with the Union at Elkhart for 15years during which there had been 3 strikes.Wheeler expressed the opinion that thiswas a good record. In the second conversation Martin had walked up to Wheeler,according to the latter, and said, "Wheeler, there isn't any beating around the bushwith me; I know what you are doing. You are going around with Mr. Ledbettersigning people up in the Union."Wheeler told him this was no secret and that hewas not ashamed of these activities, and Martin expounded on the lack of need fora union.Hoover Green has since January 1, 1957, been the supervisor of the office at theRespondent's Nacogdoches plant.Before then he had been assistant to Glen Epps,the foreman of the shipping department.He testified that Thomas had called himtwice in 1956 during the period when the Union was conducting its organizing activi-ties.Green had spoken to Epps in this period and had told him he had been "ap-proached" about the Union.He told him that Sanders, the union representative, andWheeler had come to his home to have him sign a union card. He also told Epps aboutthe first call he had received from Thomas.He claimed, however, that he did not tell.Epps that it was Thomas who had called as he had not caught the name of his callerbut had learned only that he worked in the maintenance department.Green knewThomas personally and was aware that he then worked in the maintenancedepartment.W. C. Sparks is employed in the Respondent's maintenance department.He testi-fied that on the Monday after Thomas was separated he had asked Foreman Wilsonwhat had happened to Thomas, and Wilson had replied that Thomas has been firedbecause "he tried to give somebody a card and they came in and told Jack." The"Jack" referred to is Personnel Manager Hargis.According to Sparks,Wilsonalso told him that for his own benefit he should tell Hargis if he knew anything"for if it went Union [he] wouldn't have a job."Wilson mentioned the names ofcertain employees in the maintenance department who he indicated would be dis-persed to other departments of the plant.He further said that from the way hehad been questioned by Hargis the latter suspected Sparks' support for the Union.All of the foregoing testimony was adduced by the General Counsel.The onlywitness presented by the Respondent was Robert R. Kline, the general manager ofthe Nacogdoches plant.Kline testified that he had been aware of the Union's cam-paign and had consequently instructed his supervisors that in accordance with theRespondent's policy they were to remain neutral and were not to indicate to em-ployees whether they should or should not join the Union or what their sympathiesshould be.Because he did not know of any claim of representation by the Unionhe had instructed his supervisors to listen to any employee who wished to speak tothem but not to open conversations with them about the Union or to inquire as to theirmembership in the Union.Various employees had voluntarily apprised him of theirmembership in the Union but none had told him that Thomas was a member andhe did not know on September 8, 1956, when Thomas was separated, that he be-longed to the Union.Kline offered the following explanation for Thomas' separation.He denied thathe had been discharged because of his union activities and claimed that Thomashad been laid off for justifiable economic reasons.The Respondent's business, herelated, customarily underwent a decline in the closing period of each year. InSeptember 1956 there was not only the usual expected decline but there were prog- 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDnostications of a general slump throughout the ensuing year.On top of all thisKline received a telephone call in July or August from the home office in Elkhart,Indiana, instructing him to curtail employment.He thereupon summoned his gen-eral foremen and told them that there must be cost reductions. Production of exist-ing orders, however, was not to be affected by such reductions.He instructed themto screen all categories of personnel and to report where cuts could be made.At themeeting of general foremen on Friday afternoon, September 7, the foremen pre-sented their reports.All favored retention of their employees except the plantengineer and the foundry superintendent.The former recommended dropping 1maintenance employee and canceling a requisition for 2 new hires in the toolroom.The foundry superintendent stated that he could eliminate a sweeper.Acting uponthese recommendations, Kline approved the layoff of the foundry sweeper and ofThomas in the maintenance crew. Before doing so, he had investigated Thomas'seniority standing and was satisfied that because Thomas was the junior employeein his department in his classification his layoff was in accord with the Respondent'sseniority policy.Apart from the layoffs of Thomas and the foundry sweeper andthe cancellation of the requisition for the two toolroom jobs, no other employeeeither in production or maintenance was affected by the Respondent's economy drive.Orders were given to eliminate all overtime, but according to Kline there had notbeen "too much" overtime work performed before September 7.At that time theRespondent employed 196 production workers.No new employees have since beenhired.Presently, the Respondent employs 184 production employees and has a totalforce of 286 employees.Kline further explained that among the 12 employees comprising the maintenancecrew on September 7, all but Thomas and the aforementioned Bobby Baker wereskilled in certain craft duties.Thomas and Baker were the only helpers in thecrew, and Baker had several months' seniority over Thomas.From the spring of1954 the Respondent had conducted a plant expansion program which had neces-sitated an enlargement of its maintenance force.By September 1, 1956, this pro-gram had terminated with no further expansion work remaining to be done. Thiswas a factor which motivated the decision by the plant engineer and the maintenanceforeman, Wilson, to dispense with Thomas. Since his layoff on September 8, 1956,no employee has been brought into the maintenance department either by new hireor transfer to perform his duties, and on about January 1, 1957, Baker was trans-ferred to another department without a replacement.Thus, at present, there are nohelpers employed in the maintenance crew, only skilled maintenance men.When-ever one of these employees requires assistance it is furnished by another skilledemployee.B. Findings and conclusions1.Coercion, restraint, and interferenceThe Respondent offered no evidence to refute the testimony of the GeneralCounsel's witnesses as to comments attributed by them to Foremen Wilson andJohnson, Vice President Martin, and Personnel Manager Hargis.Because nothingappears in this record and nothing occurred at the hearing to impeach the credibilityof these witnesses, I find, in accord with their uncontroverted testimony, that theaforementioned supervisors and officials of the Respondent uttered the followingremarks which coerced, restrained, and interfered with the activities of employeesguaranteed by Section 7 of the Act in violation of Section 8 (a) (1) of the Act:(a) Foreman Wilson's directive to employees not to mention anything about theUnion lest the Respondent hear of it and in consequence abandon a plan it had ap-proved for construction of a new building.(b) Foreman Wilson's interrogation of employee Baker as to his union viewscoupled with the observation that all he could do against the Union would help himin his job.(c)Foreman Wilson's remark to employee Sparks that employee Thomas hadbeen discharged for giving out a union card; his remark to Sparks that if the plantwere unionized he would lose his job and that other employees would be transferredfrom their jobs; and Wilson's directive to Sparks that he reveal to Personnel ManagerHargis what he knew about the Union coupled with his warning that Hargis suspectedthat he was supporting the Union.(d) Foreman Johnson's comment to employee Sachtleben concerning the Re-spondent's interest in ascertaining who had instigated the union drive, and his inter-rogation of Sachtleben as to the identity of his union visitors. (I do not regardas coercive Johnson's interrogation of Sachtleben as to his union views or whetherhe had had an opportunity to sign a union card particularly as Sachtleben concededthat Johnson had not come to him to find out about the Union; nor do I regard NIBCO, INC.285Johnson's suggestion to Sachtleben that he take a stand about the Union one way orthe other as coercive, especially as Sachtleben conceded that Johnson did not indicatehow he should stand. I did not gather the impression from Sachtleben's accountof these remarks that there was anything more involved in them than casualconversation.)(e)Personnel Manager Hargis' interrogation of employee Sachtleben to determinethe identity of his union visitors.(f)Vice President Martin's interrogation of employeeWheeler to determinewhether he knew certain representatives of the Union; Martin's interrogation ofWheeler as to compensation by the Union for activities in its behalf; and Martin'saccusation to Wheeler that he knew he was actively supporting the Union.The Respondent argues that the above-detailed conduct should not be found vio-lative of the Act because the remarks were uttered in a spirit of friendliness, were notcoercive in content, or constituted privileged free speech, and because GeneralManager Kline had imposed a strict rule of neutrality upon his supervisors in whichhe forbade them to interrogate employees as to their union views or activities or toinfluence their views.Even if spoken in a spirit of friendship the remarks underconsideration were reasonably calculated to have a coercive effect, and are thereforeproscribed.They therefore do not fall within the ambit of free speech.That Klinemay have forbidden these coercive interrogations and warnings of reprisal by hissupervisors is immaterial for his instructions to these supervisors were never com-municated to the rank-and-file employees and their comments were not neutralized byappropriate repudiation.Finally, the Respondent contends that because the Unionhad claimed to represent a majority of its employees it had a right to interrogate theseemployees to determine the correctness of the Union's claim.Assuming this posi-tion to have been correctly stated, the facts show more than mere interest in thevalidity of the Union's claim to have been involved in the several interrogations.ThusForeman Wilson's interrogation of employee Baker as to his union views was coupledwith a comment which could have been construed as a promise of benefit or a threatof reprisal; Foreman Johnson interrogated Sachtleben as to the identity of personswho came to him from the Union and this interrogation was clearly related to hiscoercive remark concerning the Respondent's interest in the identity of the Union'sinstigator;Hargis' interrogation of Sachtleben also sought identification of unionadherents; and Martin's questioning of Wheeler was designed to disclose his union ac-tivities.These were not merely casual inquiries for the purpose of investigating theUnion's claim of representation, but were patent attempts to secure information as tothe union activities and sympathies of specific employees in a manner prohibitedby the Act.2.DiscriminationAll elements necessary to support the allegation of the complaint that Thomaswas unlawfully discharged because of his union activities are clearly establishedby the record.These are that he had taken a leading part in the instigation andpromotion of the drive to unionize the Respondent's employees, that his activitieswere suspected or known to the Respondent as revealed by Foreman Johnson'sremarks to employee Sachtleben, that there were overt expressions. of oppositionand hostility to the Union from the Respondent's supervisors and officials notablyat the high level of the Respondent's vice-presidency, that the Respondent's agentshad committed unlawful coercive conduct in opposing the Union's progress, andthat Thomas had been discharged in the midst of the Union's campaign at a timewhen the Respondent's supervisors were attempting to identify the employee whowas sparking the union movement. In addition to these circumstances stronglypointing to discrimination, there is the more direct evidence contained in theadmission of Thomas' foreman, Wilson, that he had been discharged for activityin behalf of the Union.This is forceful proof which has not been overcome bytheRespondent's economic defense designed to show that Thomas was laid offmerely as the result of an economy program. I am satisfied that he was laid off,and not discharged, but find nevertheless that this action was unlawfully motivated.In the face of the General Counsel's compelling evidence, I am not convincedthat it was the mere necessity for economy, as related by Kline, which producedthe selection for layoff of only 2 employees out of hundreds, 1 of whom coinci-dently happened to be so leading a figure in the union movement as Thomas.In concluding that Thomas was discriminatorily selected for layoff it is not necessaryto find, as the Respondent suggests, that General Manager Kline was personallyaware of Thomas' activities or was himself unlawfully motivated, for it was not hewho selected Thomas but the maintenance superintendent in concert with Fore-man Wilson as to whom there is abundant evidence to show his discriminatory motives 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDas wellas hisuncontrovertedadmissionthat Thomas was in fact discharged for unionactivity.I am persuaded that Wilson, probably out of fear of the effects of unioniza-tion on his own job, as evidenced by his above-related comments, had selectedThomas for layoff under the guise of economy to impede the Union's progress by get-tingThomas out of the plant.Whether Kline would have authorized suchaction hadhe been aware of Wilson's motive, or whether Wilson's conductwas inopposition toKline's instructionsis immaterialto a finding of violation by the Respondent, forWilson wasitsagentand was acting within the scope of his agencyin selectingThomas for layoff.By such conduct the Respondent violated Section 8 (a) (3) ofthe Act.The foregoing finding does not preclude the fact that Thomas might eventuallyhave been separated from his job for justifiable reasons.The record shows that theRespondent has reduced its maintenance force since Thomas' departure for validreasons through the transfer of Baker, the other helper, from the department andno employees- have been brought into the department as replacements for Thomas orBaker.This circumstance, however, does not affect the foregoing finding of violationbut pertains only to the remedy as indicated hereinafter.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of the Act.It has been found that the Respondent had on September 8, 1956, discriminatorilylaid off employee Lewis R. Thomas and that it has since failed to reinstate him toemployment. It will, therefore, be recommended that the Respondent be orderedto offer him immediate and full reinstatement to his former or substantially equivalentposition without prejudice to seniority or other rights and privileges, subject to thefollowing conditions.The record contains evidence which, as I have indicated, showsthat absent the discrimination against him Thomas might nevertheless have been sepa-rated from his employment because of a reduction in the Respondent's maintenancework.If there is now insufficient work to warrant Thomas' employment by theRespondent either as an employee of its maintenance department or in any otherequivalent job in which he might have been employed absent the discrimination againsthim, itis recommended that the Respondent not be required to offer him immediatereinstatement, but that it be required to place hisname ona preferential hiring listand that he be offered employment therefrom as work requiring the services of amaintenance helper in the maintenance department becomes available or as work inany other department for which he may be qualified becomes available and beforeany other person is hired for such work. If any other person has been hired sincethe close of the hearing to perform such work, it is recommended that he be dis-missed and that Thomas forthwith be offered reinstatement.It shall also be recommended that the Respondent make whole Thomas for any losshe may have suffered because of the discrimination against him by payment of asum of money equal to the amount he normally would have earned as wages fromthe date of the discrimination to the date of the offer of reinstatement, or placementon such preferential list, as the case may be, less his net earnings during said period,with back pay computed on a quarterly basis in the manner established by the Boardin F.W. Woolworth Company,90 NLRB 289. As it appears that he might ultimatelyhave been separated from employment even if he had not on September 8, 1956,been discriminatorily laid off, this possibility will be taken into consideration in de-termining the back pay due him in compliance with this recommendation.In view of the nature of the unfair labor practices committed, the commission ofsimilarand otherunfairlabor practices may reasonably be anticipated. It willtherefore be recommended that the Respondent be ordered to cease and desistfrom in any mannerinfringingupon the rights guaranteed to its employees by Sec-tion 7 of the Act.Upon the basis of the foregoing findings of fact and upon theentirerecord in the case, I make the following: LOCAL NO. 48287CONCLUSIONS OF LAW1.Nibco,Inc., is an employer within the meaning of Section 2(2) of the Act, andis engaged in commerce within the meaning of Section 2 (6) and(7) of the Act.2.District 50, United Mine Workers of America,isa labor organization withinthe meaning of Section 2 (5) ofthe Act.3.By discriminating with respect to the hire and tenure of employment of Lewis R.Thomas, thereby discouraging the free exercise of rights guaranteed by Section 7.of the Act and discouraging membership in and activities for the above-mentionedlabor organization,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining,and coercing its employees in the exercise ofrights guaranteed by Section7 of the Act,the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Local No. 48,Sheet Metal Workers International Association,AFL-CIO,and its agents,W. J. McDowell and T. E. Reid [Gads-den Heating and Sheet Metal Company]andMark Louis Talia-ferroSheet Metal Workers International Association,AFL-CIO, andits agent,C. J. HeckelandMark Louis Taliaferro.Cases Nos.10-CD-76 and 10-CD-77. October 31, 1957DECISION AND DETERMINATION OF DISPUTEOn December 31, 1956, Mark Louis Taliaferro filed charges withthe Regional Director for the Tenth Region, and amended chargesthereafter, alleging that Local No. 48 and its agents, McDowell andReid, and also the International and its agent, Heckel, had engagedin and were engaging in certain unfair labor practices within themeaning of Section 8 (b) (4) (D) of the Act.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charges and provided for an appropriatehearing upon due notice.The hearing was held at Gadsden, Alabama,on' February 28 and March 1, 1957, before Louis Libbin, hearingofficer.All parties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.The rulings of the hearingofficer made at the hearing were free from prejudicial error and arehereby affirmed.All parties filed briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS Or FACT1.Leach Manufacturing Company is engaged in commerce withinthe meaningof the Act.119 NLRB No. 30.